Citation Nr: 0700870	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-40 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) 
for right shoulder tendonitis, with right supraspinatus 
hyperpathia, postoperative.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
October 2004 and January 2005 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2005 and February 2006, the veteran's representative 
submitted additional evidence directly to the Board.  In 
October 2006, the Board received a signed written waiver of 
the RO's initial consideration of this additional evidence.  


FINDINGS OF FACT

1.  A claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for right shoulder tendonitis, with right 
supraspinatus hyperpathia, postoperative was denied by an 
April 2004 Board decision based upon a finding that the 
evidence did not demonstrate that the disability was the 
result of carelessness, negligence, lack of proper skill or 
error in judgment on the part of VA health care providers who 
removed a malignant melanoma from the right shoulder; this 
decision was not appealed.

2.  Evidence submitted subsequent to the April 2004 Board 
does not raise a reasonable possibility of substantiating the 
claim.

3.  Service connection has not been established for any 
disability.


CONCLUSIONS OF LAW

1.  The April 2004 Board decision which denied a claim 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
right shoulder tendonitis, with right supraspinatus 
hyperpathia, postoperative is final. 38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2000).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for right shoulder tendonitis, with right supraspinatus 
hyperpathia, postoperative is not reopened.  38 U.S.C.A. §§ 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

Letters dated in May 2004 and October 2004 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). The veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claims.  The May 2004 letter told him to provide any relevant 
evidence in his possession.  The October 2004 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).   

The May 2004 letter also advised him that new and material 
evidence was needed to reopen his 1151 claim for right 
shoulder tendonitis with right supraspinatus hyperpathia, 
postoperative; including advising the veteran of what the 
reason for the previous denial was, and informing him of what 
was necessary to reopen his claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The October 2004 letter advised him of 
the evidence necessary to establish entitlement to TDIU.

Since the Board has concluded that the preponderance of the 
evidence is the claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The Board notes that the veteran is represented by counsel; 
and there has been no assertion of any failure to provide 
appropriate notice.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).



II.	New and Material Evidence

In a decision dated in April 2004, the Board denied the 
veteran's claim to compensation under 38 U.S.C.A. § 1151 for 
right shoulder tendonitis, with right supraspinatus 
hyperpathia, postoperative.  The veteran did not appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. § 20.1100 (2000).  Thus, the April 2004 Board decision 
is final.  

The veteran's application to reopen his 1151 claim was 
received in April 2004.  The Board notes that there has been 
a regulatory change with respect to the definition of new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  As the veteran filed his 
claim after this date, the new version (cited below) applies 
in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by an October 2004 rating decision, the 
RO declined to reopen the veteran's claim.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
the claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The Board's April 2004 decision denied the claim based on the 
fact that there was no evidence that the veteran suffered 
from a right shoulder disability that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
furnishing medical care for the veteran's right shoulder 
disability or was an event not reasonably foreseeable.  The 
Board pointed out that the August 2001 VA examination and the 
independent medical expert opinion were consistent with that 
finding as the examiners concluded that the veteran's right 
shoulder disability was not due to the melanoma excision 
which did not involve muscle, tendons, nerves or arteries.

The evidence of record at the time of the April 2004 Board 
decision included Hospital Reports, VAMC Omaha, Nebraska from 
July 200 through June 2001; Accident and Disability Claims 
forms dated in July 2001 and November 2001, VA Examination 
Report dated in August 2001, VA Form 21-4138 dated in May 
2001, VA treatment Reports from September 2001 through 
November 2001, and an August 2003 Independent Medical Expert 
Opinion, and the veteran's written statements.

Therefore, new evidence required to reopen the claim must 
relate to the reason for the denial.  In this case, the 
veteran must submit evidence raising a reasonable possibility 
that the veteran suffered from a right shoulder disability 
that was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA furnishing medical care for the 
veteran's right shoulder disability or from an event not 
reasonably foreseeable.   

Since the April 2004 Board decision, evidence received by VA 
includes an April 2004 consultation sheet and security 
prescription form; a letter received in April 2004 from the 
veteran's former employer; VA treatment records dated from 
February 2002 to December 2004, March 2005, and November 
2005; medical and adjudication records from the Social 
Security Administration; statements dated in May 2004 and 
June 2004 from prospective employers; and a January 2005 
statement from the veteran noting that he did not know the 
persons who provided the May and June 2004 statements.  

The Board has considered the evidence received since the 
April 2004 Board decision and finds that while the new 
evidence includes a January 2004 Orthopedic Consult Note in 
which the physician states that it is obvious to him that the 
veteran's diffuse right should pain is completely related to 
the melanoma resection, there is still no evidence that the 
veteran suffered from a right shoulder disability that was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA furnishing medical care for the veteran's right 
shoulder disability or was an event not reasonably 
foreseeable.  

Accordingly, the Board finds that the evidence received 
subsequent to April 2004 is not new and material and does not 
serve to reopen the claim.  

III.	TDIU

A TDIU rating may be assigned when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2005).  When a claimant is unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  In determining whether the veteran is 
entitled to a TDIU rating, neither non-service-connected 
disabilities or advancing age may be considered.  38 C.F.R. § 
4.19.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The veteran has no service-connected 
disabilities.  A TDIU rating requires that a veteran be 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  Therefore, 
entitlement to TDIU cannot be established in this case and 
the veteran's claim is denied.

ORDER

New and material evidence not having been submitted, the 
reopening of the claim for entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
right shoulder tendonitis, with right supraspinatus 
hyperpathia, postoperative is denied.

Entitlement to a TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


